Citation Nr: 0101084	
Decision Date: 01/16/01    Archive Date: 01/24/01

DOCKET NO.  99-22 093A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUE

Entitlement to payment or reimbursement for the cost of 
unauthorized private medical expenses incurred between 
March 17, 1999, and April 6, 1999.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. L. Kane, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1943 to March 
1946.  He is deceased, and the appellant is his surviving 
spouse.

This is an appeal from an April 1999 decision by the 
Department of Veterans Affairs (VA) Medical Center in North 
Little Rock, Arkansas, which denied entitlement to 
reimbursement or payment of the expenses incurred in 
connection with treatment of the veteran at St. Joseph's 
Regional Health Center between March 17, 1999, and April 6, 
1999.  The VA regional office (RO) in North Little Rock has 
jurisdiction over the veteran's claims file.

In a statement received in December 1999, the appellant 
indicated that she believed the veteran "should have been 
rated 100% years ago."  A May 1999 rating decision, in 
pertinent part, had denied service connection for the cause 
of the veteran's death, and the appellant did not appeal that 
decision.  However, dependency and indemnity compensation 
(DIC) may be awarded based on a service-connected death, or 
as if the death were service-connected under the provisions 
of 38 U.S.C.A. § 1318.  See, e.g., Green v. Brown, 10 Vet. 
App. 111, 115 (1997).  DIC benefits may be granted if the 
appellant can establish that the veteran hypothetically would 
have been entitled to receive a retroactive 100 percent 
evaluation for the ten-year period immediately preceding his 
death.  Id., 10 Vet. App. at 118; see also Wingo v. West, 11 
Vet. App. 307, 311-12 (1998).  Here, although the appellant 
has raised a Section 1318 claim, the RO has not adjudicated 
such claim, and such claim is not inextricably intertwined 
with the matter now before the Board.  The matter is referred 
to the RO for appropriate action. 




FINDINGS OF FACT

1.  The veteran was hospitalized at St. Joseph's Regional 
Health Center from March 17, 1999, to April 6, 1999, for 
pneumonia and chronic obstructive pulmonary disease. 

2.  There was no prior VA authorization for the above private 
hospital treatment.

3.  The treatment provided at St. Joseph's Regional Health 
Center from March 17, 1999 to April 6, 1999 was not for an 
adjudicated service connected disability or for a disability 
associated with and held to have been aggravating a service-
connected disability; the veteran did not have service 
connected disability which was rated totally disabling and 
was permanent in nature; and he was not participating in a VA 
vocational rehabilitation program.


CONCLUSION OF LAW

VA reimbursement or payment for unauthorized medical expenses 
incurred in the course of private treatment of the veteran 
between March 17, 1999, and April 6, 1999, is not warranted.  
38 U.S.C.A. §§ 1701, 1728, and 5107 (West 1991 & Supp. 2000); 
38 C.F.R. § 17.120 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A. Factual Background

A March 1946 rating decision granted service connection for 
residuals of amputation of the left thigh, rated as 80 
percent disabling, and chronic maxillary sinusitis, rated as 
zero percent disabling.  The 1946 decision also awarded 
special monthly compensation based on anatomical loss of use 
of one foot.  A February 1948 rating decision confirmed and 
continued those evaluations.  After VA examination in 1950, a 
March 1950 rating decision confirmed and continued those 
evaluations.  A July 1982 rating decision denied direct 
service connection for arthritis of the left hand and arm and 
denied service connection for bronchitis and a cardiovascular 
disorder as secondary to the service-connected residuals of 
amputation of the left thigh.  The veteran appealed that 
decision, and a November 1983 Board decision also denied 
these claims.

The veteran was hospitalized at St. Joseph's Regional Health 
Center between March 17, 1999, and April 6, 1999.  He was 
admitted, via the emergency room, due to a fever and 
productive cough, and it was noted that he had a long history 
of chronic obstructive pulmonary disease (COPD).  A past 
history of loss of the left leg above the knee, incurred in 
World War II, was also noted.  Admitting diagnoses were 
exacerbation of COPD, probable pneumonia, and status post 
traumatic above-knee amputation.  The admission note 
indicated that the VA Medical Center (VAMC) where the veteran 
was normally treated was contacted, but informed that no beds 
were available.  

The North Little Rock VAMC went on diversion (meaning no beds 
were available and ambulances are "diverted" to other 
medical facilities) on the morning of March 16, 1999.  On 
March 17, 1999, St. Joseph's contacted the VAMC requesting 
transfer of the veteran, and was informed that an intensive 
care bed was not available.  The VAMC discontinued diversion 
the evening of March 18, 1999.  On March 19, 1999, the 
business office at St. Joseph's contacted the North Little 
Rock VAMC and requested authorization for the veteran's care.  
The VAMC informed St. Joseph's that the veteran was not 
eligible for payment for his care, although he was eligible 
for care at VA.  St. Joseph's was advised that beds were now 
available at the VAMC and to contact the VA patient 
expeditor.  However, the veteran remained hospitalized at St. 
Joseph's until his death on April 6, 1999.  His death 
certificate lists the immediate cause of death as pneumonia 
which was due to, or a consequence of, COPD. 

The appellant argues that the veteran was entitled to payment 
for expenses incurred at St. Joseph's because VA failed to 
provide a bed for him.  The Board notes that she also argues 
the VAMC erroneously sent the veteran home while he was ill 
shortly before his final period of hospitalization, and has 
filed a malpractice claim. The Board does not have 
jurisdiction over that matter. 

B. Legal Analysis

In claims involving payment or reimbursement by VA for 
medical expenses incurred as a result of treatment at a 
private facility, there are two theories of entitlement which 
must be addressed:  (1) whether the services for which 
payment is sought were authorized by VA, see 38 U.S.C.A. § 
1703(a), and (2) whether the claimant is entitled to payment 
or reimbursement for services not previously authorized, see 
38 U.S.C.A. § 1728(a).  See also Hennessey v. Brown, 7 Vet. 
App. 143 (1994).  In this case, the appellant has not argued, 
nor does the evidence suggest, that prior authorization for 
private medical treatment at St. Joseph's was obtained.  In 
fact, the VAMC has indicated that authorization was denied 
when requested by St. Joseph's on March 19, 1999.  Thus, the 
only remaining matter is entitlement to payment or 
reimbursement for medical services that were not previously 
authorized.

In order to be entitled to reimbursement or payment for 
medical expenses incurred without prior authorization from 
VA, all of the following must be shown:  

(A) that the treatment was either (1) for an 
adjudicated service-connected disability, or (2) 
for a nonservice-connected disability associated 
with and held to be aggravating an adjudicated 
service-connected disability, or (3) for any 
disability of a veteran who has a total disability 
permanent in nature resulting from a service-
connected disability; or (4) any illness, injury or 
dental condition in the case of veteran who is 
participating in a rehabilitation program under 
38 U.S.C.A. Chapter 31; and
(B) that a medical emergency existed and delay would 
have been hazardous to life or health; and 
(C) that no VA or other Federal facilities were 
feasibly available and an attempt to use them 
beforehand or obtain prior VA authorization for the 
services required would not have been reasonable, 
sound, wise or practicable or treatment had been or 
would have been refused. 

38 U.S.C.A. § 1728(a); 38 C.F.R. § 17.120.  Failure to 
satisfy any of the three criteria listed above precludes VA 
from paying unauthorized medical expenses incurred at a 
private facility.  Hayes v. Brown, 6 Vet. App. 66, 69 (1993); 
see also Malone v. Gober, 10 Vet. App. 539, 542 (1997), 
citing Cotton v. Brown, 7 Vet. App. 325, 327 (1995); H.R. 
Rep. No. 93-368, at 9 (July 10, 1973) ("[The proposed 
provision a]uthorizes reimbursement of certain veterans who 
have service-connected disabilities, under limited 
circumstances, for reasonable value of hospital care or 
medical services . . . from sources other than the VA.  
Eligible veterans are those receiving treatment for a 
service-connected disability. . . . Services must be rendered 
in a medical emergency and VA or other Federal facilities 
must not be feasibly available.").

An emergency is defined as "a sudden, generally unexpected 
occurrence or set of circumstances demanding immediate 
action."  Hennessey, 7 Vet. App. at 147 (1994) (citations 
omitted) (emphasis in original).  It could certainly be 
argued that the veteran had a medical emergency, since he was 
placed in intensive care and ultimately died from the 
conditions for which he was admitted on March 17, 1999.  
Furthermore, a VA facility was not feasibly available, since 
there were no beds available on March 17, 1999, and the 
veteran apparently was not medically stable for transfer when 
a bed became available on March 19, 1999.  A VA facility may 
be considered as not feasibly available when the urgency of 
the applicant's medical condition, the relative distance of 
the travel involved, or the nature of the treatment required 
makes it necessary or economically advisable to use public or 
private facilities.  38 C.F.R. §§ 17.52 and 17.53.  However, 
the veteran did not satisfy the first of the above-listed 
criteria for establishing entitlement to reimbursement.  

The veteran's only adjudicated service-connected disabilities 
were an amputation of the left lower extremity at the upper 
third of the thigh and sinusitis.  The hospitalization in 
question was for neither of these conditions.  The March 1999 
St. Joseph's hospital admission was for COPD, and it is 
neither shown, nor alleged, that this disorder was 
aggravating one of the two adjudicated service connected 
disabilities.  Although amputation of the left leg at the 
thigh was certainly a permanent condition, the veteran had 
never been determined to be permanently and totally disabled, 
i.e., he was not rated 100 percent disabled due to service 
connected disability.  In an April 1999 statement, the 
appellant indicated that the veteran "had tried to get total 
disability and [was] refused."  There is no indication in 
the claims file that the veteran ever applied for a total 
disability rating or ever applied for an increase in the 
percentages assigned to his service-connected disorders.  
Finally, the veteran was not participating in a 
rehabilitation program under 38 U.S.C. Chapter 31 at the time 
of the 1999 hospitalization.

As was noted above, all three of the criteria listed in 
38 U.S.C.A. § 1728(a) must be met in order to establish 
entitlement to payment or reimbursement of unauthorized 
medical expenses.  Here, it is shown that there was a medical 
emergency, and that VA or other federal facilities were not 
feasibly available.  However, it is not shown that the other 
required criteria were met.  It is unfortunate that the 
veteran may not have purchased health insurance in reliance 
on the availability of VA health care, and the Board is well 
aware that the burden of having to pay for the veteran's 
terminal hospitalization is enormous.  However, under the 
controlling law and regulations, those are not critical 
factors for consideration in determining entitlement to the 
benefit sought. 

C. Due Process

The Board notes that while this appeal was pending, two 
changes to the law were made which are pertinent to this 
claim.  When a law or regulation changes after a claim has 
been filed but before the administrative appeal process has 
been concluded, VA must apply the regulatory version that is 
more favorable to the claimant.  Karnas v. Derwinski, 1 Vet. 
App. 308, 312-13 (1991).  Although the North Little Rock VAMC 
has not had an opportunity to consider either of these 
changes, the Board concludes, for the reasons discussed 
below, that this decision is not prejudicial to the 
appellant, and remand is therefore not warranted.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).

First, a new regulation was promulgated concerning procedures 
for reconsideration of claims for, in part, payment or 
reimbursement for non-VA care not authorized in advance.  38 
C.F.R. § 17.133.  This regulation was effective as of 
August 17, 1999.  64 Fed. Reg. 44,659 (1999).  The new 
reconsideration procedures are not mandatory, and a claimant 
may still choose to appeal the denied claim to the Board 
without utilizing the provisions of the new regulation.  An 
individual who wishes reconsideration under 38 C.F.R. 
§ 17.133 must submit a reconsideration request in writing to 
the Director of the healthcare facility of jurisdiction 
within one year of the date of the initial decision.  
38 C.F.R. § 17.133(b).

The appellant has not requested reconsideration of the 
adverse determination made by the North Little Rock VAMC 
pursuant to the new regulation.  Nothing would be gained in 
this case by remanding the claim to permit the appellant to 
avail herself of reconsideration under 38 C.F.R. § 17.133.  
The one-year period following the date of initial decision in 
April 1999 has since passed.  Furthermore, the law is clearly 
dispositive in this case.  The critical facts are not in 
dispute.  A remand would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided). 

Second, on November 9, 2000, the President signed the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (to be codified as amended at 38 U.S.C. § 
5100, et seq.) [hereafter "VCAA"].  The law substantially 
revised VA's duty to assist claimants for VA benefits.  It 
also includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The United States Court of Appeals for 
Veterans Claims has issued a miscellaneous order, In Re: 
Veterans Claims Assistance Act of 2000, Misc. No. 4-00 (Nov. 
13, 2000) (en banc), noting that the VCAA "may affect the 
disposition of many appeals."  Therefore, VCAA may have 
potential applicability to development and adjudication of a 
claim for medical reimbursement such as in the appellant's 
case.  See Tellex v. Gober, 14 Vet. App. 196 (2000).  

However, VCAA does not require that assistance be provided to 
a claimant where there is "no reasonable possibility . . . 
that such assistance would aid in substantiating the claim."  
VCAA, § 3, subpart (a) (to be codified at 38 U.S.C.A. 
§ 5103A(a)(2)).  Here, the facts which are dispositive of the 
claim are not in dispute, and require no further development.  
Additionally, the statement of the case issued to the 
appellant in October 1999 informed her of the reasons that 
her claim was being denied, which is the same basis as the 
Board's denial.  This was sufficient for notification of the 
information and evidence necessary to substantiate the claim, 
and the appellant has been adequately informed as to the type 
of evidence that would help substantiate her claim.  The 
appellant has not referenced any unobtained evidence that 
might aid her claim or that might be pertinent to the bases 
of the denial of this claim.  Accordingly, the Board 
concludes that VA's duty to assist her is satisfied. 


ORDER

Entitlement to payment or reimbursement of unauthorized 
medical expenses incurred between March 17, 1999, and 
April 6, 1999, is denied.



		
	GEORGE R. SENYK
	Member, Board of Veterans' Appeals

 

